DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 44 is objected to because of the following informalities:  claim 44 should recite “A method for treating a bone [[a]] fracture of the proximal humerus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the extensions of the two curved center lines" in the last clause.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the “extensions” are imaginary since the center lines are imaginary. 
Claim 25 recites the limitation "the two curved center lines" in the last clause.  There is insufficient antecedent basis for this limitation in the claim. Therefore, Examiner evaluated the claim as reciting "the two [[curved]] center lines".
Claim 25 recites “the extensions of the two curved center lines form an obtuse angle α, the opening of which is directed towards the distal end.” It is unclear how curved lines form an angle and/or from where the angle is measured. Looking at Figure 3 of the application, the curved wings appear to form a semicircle rather than an obtuse angle. It is also unclear why the “extensions” are needed to reference the obtuse angle.
Claim 25 recites the limitation "the opening of which is directed towards the distal end" in the last clause.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the opening” refers. Is there an opening between the imaginary extensions? As best understood, the wings are directed towards the distal end more so than an opening. 
Therefore, Examiner evaluated the claim as reciting “the are directed towards the distal end.”
As it follows, claim 26 will need to be reworked for consistency with amended claim 25. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27-39, 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixto, JR. et al. (US 2009/0118768), hereinafter “Sixto”
Regarding claim 25, Sixto discloses a fracture fixation plate (500, FIGS. 19-22) capable of application to the proximal humerus, wherein: the fracture fixation plate has an elongate body section (510 with 502 and 526) which has a free distal end (510) and a proximal end (526) to which there are adjoined, on each side, a right wing (520) having a center line and a left wing (530) having a center line; the body section and the two wings are provided with a number of screw holes (505, 513, 523, 533) for receiving bone-fastening elements, and the fracture fixation plate has a bone contact face (503) and an opposite surface (501); the two wings have different lengths (FIG. 19; the two wings are curved (FIG. 19); and the two center lines are (bendably) directed towards the distal end (¶145-146).  
Regarding claim 27, Sixto discloses the fracture fixation plate according to claim 25, wherein the two wings have a circular cylindrical curvature (FIG. 22).  
Regarding claim 28, Sixto discloses the fracture fixation plate according to claim 25, wherein the two wings have the same curvature (can be bent to same curvature).  
Regarding claim 29, Sixto discloses the fracture fixation plate according to claim 25, wherein the center lines have a helical curvature (can be bent to a helical curvature).  
Regarding claim 30, Sixto discloses the fracture fixation plate according to claim 25, wherein a distal section of the body section defines a longitudinal center line which intersects a plane in which the curved center line of the right wing lies, at an angle β ≠ 90° (can be bent accordingly).  
Regarding claim 31, Sixto discloses the fracture fixation plate according to claim 30, wherein the angle β is in the range between 60° and 85° degrees (can be bent accordingly).  
Regarding claim 32, Sixto discloses the fracture fixation plate according to claim 25, wherein a distal section of the body section defines a longitudinal center line which intersects a plane in which the curved center line of the left wing lies, at an angle γ ≠ 90° (can be bent accordingly).  
Regarding claim 33, Sixto discloses the fracture fixation plate according to claim 32, wherein the angle γ not equal to 90° is in the range from 50° to 80° (can be bent accordingly).  
Regarding claim 34, Sixto discloses the fracture fixation plate according to claim 30, wherein a distal section of the body section defines a longitudinal center line which intersects a plane in which the curved center line of the left wing lies, at an angle γ ≠ 90°, and wherein the left wing is angled more strongly than the right wing, such that γ < β (can be bent accordingly).  
Regarding claim 35, Sixto discloses the fracture fixation plate according to claim 30, wherein the proximal end of the elongate body section and the two wings are flush (can be bent accordingly).  
Regarding claim 36, Sixto discloses the fracture fixation plate according to claim 30, wherein the elongate body section has two or more threaded holes which are arranged offset with respect to the longitudinal center line (can be bent accordingly).  
Regarding claim 37, Sixto discloses the fracture fixation plate according to claim 36, wherein a connecting line between center points of two of the two or more threaded holes which are arranged offset intersects the longitudinal center line at an angle δ ≠ 90° (can be bent accordingly).  
Regarding claim 38, Sixto discloses the fracture fixation plate according to claim 37, wherein the angle δ is in the range from 10° to 70° (can be bent accordingly).   
Regarding claim 39, Sixto discloses the fracture fixation plate according to claim 36, wherein the center axis of at least one of the two or more threaded holes which are arranged offset intersects the plane formed by the elongate body section at an angle ε ≠ 90° (can be bent accordingly).  
Regarding claim 41, Sixto discloses the fracture fixation plate according to claim 25, wherein the ratio between the length LL of the left wing and the length LR of the right wing satisfies the condition LL > 1.2 LR.  (FIGS. 19-20)
Regarding claim 42, Sixto discloses the fracture fixation plate according to claim 35, wherein the longitudinal center line intersects the plane in which the curved center line of the left wing lies, at an angle βLH ≠ 90° (can be bent accordingly).  
Regarding claim 43, Sixto discloses the fracture fixation plate according to claim 42, wherein the angle βLH is in the range between 60° and 85° (can be bent accordingly).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manceau (US 2008/0119895), in view of Sixto.
Regarding claim 25, Manceau discloses a fracture fixation plate (10) for application to the proximal humerus, wherein: the fracture fixation plate has an elongate body section (11) which has a free distal end (12) and a proximal end (13) to which there are adjoined, on each side, a right wing (16) having a center line and a left wing (16) having a center line; the body section and the two wings are provided with a number of screw holes (14, 15, 16a) for receiving bone-fastening elements, and the fracture fixation plate has a bone contact face and an opposite surface (FIG. 1); the two wings are curved (FIG. 1).
However, Manceau fails to disclose wherein the two wings have different lengths; and the two center lines are directed towards the distal end.  Sixto teaches a fracture fixation plate (500, FIGS. 19-22) capable of application to the proximal humerus, wherein: the fracture fixation plate has an elongate body section (510 with 502 and 526) which has a free distal end (510) and a proximal end (526) to which there are adjoined, on each side, a right wing (520) having a center line and a left wing (530) having a center line; the body section and the two wings are provided with a number of screw holes (505, 513, 523, 533) for receiving bone-fastening elements, and the fracture fixation plate has a bone contact face (503) and an opposite surface (501); the two wings have different lengths (FIG. 19; the two wings are curved (FIG. 19); and the two center lines are (bendably) directed towards the distal end (¶145-146).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the bendable wings of Sixto with the plate of Manceau, in order to customize the placement of the wings around the humerus. In this case, the wings of Manceau would have flexible properties for the purpose of fitting the individual patient’s bone.
Regarding claim 40, Manceau as modified by Sixto teach the fracture fixation plate according to claim 25, and Manceau further teaches wherein the elongate body section additionally has an elongate compression hole (142).  
Regarding claim 44, Manceau as modified by Sixto teach the fracture fixation plate according to claim 25, and Manceau further teaches a method for treating a bone fracture of the proximal humerus, the method comprising: applying the fracture fixation plate across the fracture of the proximal humerus; and inserting bone-fastening elements through the screw holes of the facture fixation plate and into the proximal humerus (FIGS. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775